--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.18
 
Print Name: _________________________________


China Logistics Group, Inc.
$ 21,906.12


FOUR PERCENT (4%) CONVERTIBLE NOTE
DATED May 24, 2013




THIS NOTE (the “Note”) is a duly authorized Convertible Note of China Logistics
Group, Inc., a(n) FLORIDA corporation (the “Company”).


FOR VALUE RECEIVED, the Company promises to pay CFO Oncall, Inc.(the “Holder”),
the principal sum of $21,906.12 (the “Principal Amount”) or such lesser
principal amount following the conversion or conversions of this Note in
accordance with Paragraph 2 (the “Outstanding Principal Amount”) on May 24, 2014
(the “Maturity Date”), and to pay interest on the Outstanding Principal Amount
(“Interest”) in a lump sum on the Maturity Date, at the rate of four percent
(4%) per Annum (the “Rate”) from the date of issuance.


Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest. Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly. The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time. The Company may prepay principal and interest on this Note at any time
before the Maturity Date.


The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.


This Note is subject to the following additional provisions:


1.             All payments on account of the Outstanding Principal Amount of
this Note and all other amounts payable under this Note (whether made by the
Company or any other person) to or for the account of the Holder hereunder shall
be made free and clear of and without reduction by reason of any present and
future income, stamp, registration and other taxes, levies, duties, cost, and
charges whatsoever imposed, assessed, levied or collected by the United States
or any political subdivision or taxing authority thereof or therein, together
with interest thereon and penalties with respect thereto, if any, on or in
respect of this Note (such taxes, levies, duties, costs and charges being herein
collectively called “Taxes”).


2.              The Holder of this Note is entitled, at its option, at any time
after the issuance of this Note, to convert all or any lesser portion of the
Outstanding Principal Amount and accrued but unpaid Interest into Common Stock
at a conversion price (the “Conversion Price”) for each share of Common Stock
equal to a price which is the closing bid price of the Company's common stock on
May 24, 2013. For purpose of this section, the closing bid price of the Common
Stock shall be the closing bid price as reported by the NASDAQ Stock Market, or
the closing bid price in the over-the-counter market or, if the Common Stock is
listed on another stock market or exchange, the closing bid price on such
exchange as reported in the Wall Street Journal. The Holder may convert this
Note into Common Stock by surrendering the Note to the Company, with the form of
conversion notice attached to the Note as Exhibit A, executed by the Holder of
the Note evidencing such Holder’s intention to convert the Note.

 
1

--------------------------------------------------------------------------------

 





                The Company will not issue fractional shares or scrip
representing fractions of shares of Common Stock on conversion, but the Company
will round the number of shares of Common Stock issuable up to the nearest whole
share. The date on which a Notice of Conversion is given shall be deemed to be
the date on which the Holder notifies the Company of its intention to so convert
by delivery, by facsimile transmission or otherwise, of a copy of the Notice of
Conversion. Notice of Conversion may be sent by email to the Company, attn: Mr.
Wei Chen, CEO. The Holder will deliver this Note, together with original
executed copy of the Notice of Conversion, to the Company within three (3)
business days following the Conversion Date. At the Maturity Date, the Company
will pay any unconverted Outstanding Principal Amount and accrued Interest
thereon, at the option of the Company, in either (a) cash or (b) Common Stock
valued at a price equal to the Conversion Price determined as if the Note was
converted in accordance with its terms into Common Stock on the Maturity Date.


3.              No provision of this Note shall alter or impair the obligation
of the Company, which is absolute and unconditional, to the payment of the
Outstanding Principal Amount of this Note at the Maturity Date, and in the coin
or currency herein prescribed. This Note and all other Notes now or hereafter
issued on similar terms are direct obligations of the Company. In the event of
any liquidation, reorganization, winding up or dissolution, repayment of this
Note shall not be subordinate in any respect to any other indebtedness of the
Company outstanding as of the date of this Note or hereafter incurred by the
Company.


Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions,
other secured lenders, equipment lessors and equipment finance companies, but
shall exclude trade debts. Any warrants, options or other securities convertible
into stock of the Company issued before the date hereof shall rank pari passu
with the Note in all respects


4.              If at any time or from time to time after the date of this Note,
the Common Stock issuable upon the conversion of the Note is changed into the
same or different numbers of shares of any class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein. In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.


5.               Events of Default.


    5.1. A default shall be deemed to have occurred upon any one of the
following events:
 
 
                       5.1.1.  Withdrawal from registration of the Issuer under
the Securities Exchange Act of 1934,
                                  as amended (the “Exchange Act”), either
voluntary or involuntary.


                       5.1.2.  Issuer filing for bankruptcy protection under the
federal bankruptcy laws, the calling of
                                  a meeting of creditors, or any act of
insolvency under any state law regarding
                                  insolvency, without written notification to
the Investor within five business days of such
                                  filing, meeting or action.

 
2

--------------------------------------------------------------------------------

 





                        5.1.3. The Borrower fails to issue shares of Common
Stock to the Holder (or announces or
                                  threatens in writing that it will not honor
its obligation to do so) upon exercise by the
                                  Holder of the conversion rights of the Holder
in accordance with the terms of this Note,
                                  fails to transfer or cause its transfer agent
to transfer (issue) (electronically or in
                                  certificated form) any certificate for shares
of Common Stock issued to the Holder upon
                                  conversion of or otherwise pursuant to this
Note as and when required by this Note, the
                                  Borrower directs its transfer agent not to
transfer or delays, impairs, and/or hinders its
                                  transfer agent in transferring or issuing
(electronically or in certificated form) any
                                  certificate for shares of Common Stock to be
issued to the Holder upon conversion of or
                                  otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or
                                              directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer
                                  agent from removing) any restrictive legend
(or to withdraw any stop transfer
                                              instructions in respect thereof)
on any certificate for any shares of Common Stock
                                  issued to the Holder upon conversion of or
otherwise pursuant to this Note as and when
                                  required by this Note (or makes any written
announcement, statement or threat that it
                                  does not intend to honor the obligations
described in this paragraph) and any such
                                  failure shall continue uncured (or any written
announcement, statement or threat not to
                                  honor its obligations shall not be rescinded
in writing) for three (3) business days after
                                  the Holder shall have delivered a Notice of
Conversion.


                      5.1.4.   Failure to pay the principal and unpaid but
accrued interest on the Note when due.


                      5.1.5.   Any dissolution, liquidation, or winding up of
Borrower or any substantial portion of its
                                  business.


                      5.1.6.   Any cessation of operations by Borrower or
Borrower admits it is otherwise generally
                                  unable to pay its debts as such debts become
due, provided, however, that any
                                  disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an
                                  admission that the Borrower cannot pay its
debts as they become due.


                      5.1.7.   The failure by Borrower to maintain any material
intellectual property rights, personal,
                                  real property or other assets which are
necessary to conduct its business (whether now
                                  or in the future).


                      5.1.8.   The Borrower effectuates a reverse split of its
Common Stock without twenty (20) days
                                  prior written notice to the Holder.


                      5.1.9.   In the event that the Borrower proposes to
replace its transfer agent, the Borrower fails
                                  to provide, prior to the effective date of
such replacement, fully executed Irrevocable
                                  Transfer Agent Instructions in a form as
initially delivered pursuant to the Purchase
                                  Agreement (including but not limited to the
provision to irrevocable reserve shares of
                                  Common Stock in the Reserved Amount) signed by
the successor transfer agent to
                                  Holder and the Borrower.


                      5.1.10. The failure by Borrower to pay any and all
Post-Closing Expenses as defined in section
                                   7.4.


                      5.1.11. From and after the initial trading, listing or
quotation of the Common Stock on a
                                  Principal Market, an event resulting in the
Common Stock no longer being traded, listed
                                  or quoted on a Principal Market; failure to
comply with the requirements for continued
                                  quotation on a Principal Market; or
notification from a Principal Market that the
                                  Borrower is not in compliance with the
conditions for such continued quotation and
                                  such non-compliance continues for seven (7)
trading days following such notification.

 
3

--------------------------------------------------------------------------------

 





5. 2.  Default remedies. Upon the occurrence and during the continuation of any
Event of Default specified in
Section 2.6.4 (solely with respect to failure to pay the principal hereof or
interest thereon when due at the Maturity Date), the Note shall become
immediately due and payable and the Borrower shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Sum
(as defined herein). UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY
EVENT OF DEFAULT SPECIFIED IN SECTION 2.6.3, THE NOTE SHALL BECOME IMMEDIATELY
DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION
OF ITS OBLIGTAIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT SUM (AS
DEFINED HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the
continuation of any Event of Default specified in Sections 2.6.4 (solely with
respect to failure to pay the principal hereof or interest thereon when due on
this Note, 2.6.1, 2.6.2, 2.6.5, 2.6.6, 2.6.7, 2.6.8, and/or 2.6.9 exercisable
through the delivery of written notice to the Borrower by such Holders (the
“Default Notice”), and upon the occurrence of an Event of Default specified in
the remaining sections of Section 2.6 (other than failure to pay the principal
hereof or interest thereon at the Maturity Date specified in Section 2.6.4
hereof), the Note shall become immediately due and payable and the Borrower
shall pay to the Holder, in full satisfaction of its obligations hereunder, an
amount equal to the greater of (i) 150% times the sum of (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the date of payment (the
“Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) (the then outstanding principal amount of
this Note to the date of payment plus the amounts referred to in clauses (x) and
(y) shall collectively be known as the “Default Sum”) or (ii) the “parity value”
of the Default Sum to be prepaid, where parity value means (a) the highest
number of shares of Common Stock issuable upon conversion of or otherwise
pursuant to such Default Sum, treating the Trading Day immediately preceding the
Mandatory Prepayment Date as the “Conversion Date” for purposes of determining
the lowest applicable Conversion Price, unless the Default Event arises as a
result of such breach in respect of a specific Conversion Date in which case
such Conversion Date shall be the Conversion Date, multiplied by (b) the highest
Closing Price for the Common Stock during the period beginning on the date of
first occurrence of the Event of Default and ending one day prior to the
Mandatory Prepayment Date (the “Default Amount”) and all other amounts payable
hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at low or in equity.


If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect.


6.      Prepayment. At any time that the Note remains outstanding, upon three
business days’ written notice (the “Prepayment Notice”) to the Holder, the
Company may pay 150% of the entire Outstanding Principal Amount of the Note plus
any accrued but unpaid Interest. If the Company gives written notice of
prepayment, the Holder continues to have the right to convert principal and
interest on the Note into Conversion Shares until three business days elapses
from the Prepayment Notice.


7.      Anti-Dilution. If, at any time the Note is outstanding, the Issuer
issues Common Stock, or grants options or warrants, at a price per share that is
less than the Conversion Price on the date of such issuance or grant, the
Conversion Price will be adjusted to such lower price for the remainder of the
term of the Note.

 
4

--------------------------------------------------------------------------------

 





8.      The Company covenants that until all amounts due under this Note are
paid in full, by conversion or otherwise, unless waived by the Holder or
subsequent Holder in writing, the Company shall:


give prompt written notice to the Holder of any Event of Default or of any other
matter which has resulted in, or could reasonably be expected to result in a
materially adverse change in its financial condition or operations;


give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined in the Note Purchase Agreement) on
the financial condition of the Company;


at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock


9.       Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,


(i) in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or


(ii) in the case of mutilation, upon surrender and cancellation of this Note,
then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.


10.     If any term in this Note is found by a court of competent jurisdiction
to be unenforceable, then the entire Note shall be rescinded, the consideration
proffered by the Holder for the remaining Debt acquired by the Holder not
converted by the Holder in accordance with this Note shall be returned in its
entirety and any Conversion Shares in the possession or control of the Investor
shall be returned to the Issuer.


11.     The Note and the Agreement between the Company and the Holder (including
all Exhibits thereto) constitute the full and entire understanding and agreement
between the Company and the Holder with respect to the subject hereof. Neither
this Note nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the Company and the Holder.


12.     This Note shall be governed by and construed in accordance with the
internal laws of the State of New York.


13.     Legal Opinion. The Issuer’s counsel has provided an opinion regarding
the applicable exemption from registration under the Securities Act for the
issuance of the Conversion Shares pursuant to the terms and conditions of this
Agreement and the Note, which provides that upon conversion at any time
following the date hereof, the shares received as a result of the conversion
shall be issued unrestricted in accordance with the appropriate exemption. If
the Issuer declines to provide, or requests that Investor counsel prepare an
opinion, the Issuer agrees to bear the cost of the letter.


14.      Conditions. The Issuer acknowledges the Investor’s participation in
respect to this Agreement is on a conditions permitting basis. In the event that
the transaction risk profile substantially changes, market pricing or implied
volatility substantially change, due diligence raises concerns or any other
conditions material to the successful closing of the transaction change, the
Investor reserves the right to terminate the Agreement at any time before
delivering to the Non Affiliate Debtholder the cash consideration as described
hereof.

 
5

--------------------------------------------------------------------------------

 





15.      Post-Closing Expenses. The Issuer will bear any and all miscellaneous
expenses that may arise as a result of this Agreement post-closing. These
expenses include, but are not limited to, the cost of legal opinion production,
transfer agent fees, equity issuance fees, etc. The failure to pay any and all
Post-Closing Expenses will be deemed a default as described in Section 5.1.10
herein.


16.      Miscellaneous


   16.1. Counterparts. This Agreement may be executed in any number of
counterparts by original, facsimile or email signature. All executed
counterparts shall constitute one Agreement not withstanding that all
signatories are not signatories to the original or the same counterpart.
Facsimile and scanned signatures are considered original signatures.


   16.2. Severability. This Agreement is not severable. If any term in this
Agreement is found by a court of competent jurisdiction to be unenforceable,
then the entire Agreement shall be rescinded, the consideration proffered by the
Investor for the remaining Debt acquired by Investor not converted by the
Investor in accordance with this Agreement shall be returned in its entirety and
any Conversion Shares in the possession or control of the Investor shall be
returned to the Issuer.


   16.3. Legal Fees. Except as provided in Section 15 of this agreement, each
Party will bear its own legal expenses in the execution of this Agreement. If
the Issuer defaults and the Investor is required to expend funds for legal fees
and expenses, such costs will be reimbursed to the Investor, solely by the
Issuer.


   16.4. Modification. This Agreement and the Note may only be modified in a
writing signed by all Parties.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.


 
China Logistics Group, Inc.






By: /s/ Wei Chen, CEO


 
6

--------------------------------------------------------------------------------

 
